Citation Nr: 0924120	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-13 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo/dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1948 to September 1952.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2006 rating decision of the Boise, Idaho Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2007, a 
hearing was held at the RO before a Decision Review Officer 
(DRO); a transcript of that hearing is associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply to the 
instant claims.  While the notice provisions of the VCAA 
appear to be satisfied, the Board is of the opinion that 
further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the 
facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2008). 

The Veteran has testified, and his DD Form 214 supports, that 
in service his duties involved aircraft mechanics/aviation 
electronics.  Accordingly, it may reasonably conceded that 
during service he was exposed to substantial aircraft engine 
and electronics noise (and some additional noise exposure 
from ship's guns, as alleged).   He alleges he has bilateral 
hearing loss and tinnitus which resulted from the noise 
exposure in service (and seeks service connection vertigo on 
the basis that it is related to the hearing loss and 
tinnitus).  
The medical evidence in the claims file includes conflicting 
opinions regarding a nexus between the claimed disabilities 
and the Veteran's service/noise trauma therein.  On August 
2006 VA examination, the examining audiologist noted the 
Veteran's history of noise trauma in service and opined, in 
essence, based on the fact that hearing loss and tinnitus 
were not noted in service, that Veteran's hearing loss and 
tinnitus were unrelated to the Veteran's service/exposure to 
noise trauma therein.  An April 2007 opinion by the Veteran's 
private physician, Dr. J.R., indicates that until his 
retirement he treated the Veteran and suggests that the 
Veteran's hearing loss and tinnitus are related to noise 
exposure in service.  A statement and partial records from 
private audiologist R.F.S., M.S., reveal/are to the effect 
that the Veteran has been evaluated/treated for hearing loss 
for "many years", note that he had substantial noise 
exposure in service and denied postservice occupational noise 
exposure, and relate the Veteran's hearing loss and tinnitus 
to noise trauma in service.  Because the rationale in the 
conflicting opinions cites to differing factors (and 
therefore they may not be entirely reconciled), and because 
the opinions are based on an incomplete record (as will be 
explained in further detail below) another medical opinion 
addressing the matter of a nexus between the claimed 
disabilities and the Veteran's active service is necessary.  

Regarding the completeness of the evidentiary record, it is 
noteworthy that since Dr. J. R. indicated in his April 2007 
in support of the Veteran that he had been the Veteran's 
treatment provider over many years, the RO sought development 
for records of such treatment.  In response the Veteran 
submitted a September 2007 statement to the effect that Dr. 
J.R. has advanced Alzheimer's, and that Dr. J.R.'s records 
are unavailable.  It should be noted that an opinion by a 
medical provider with "advanced Alzheimer's", and without 
any supporting clinical data is not likely to have 
significant probative value.  Furthermore, statements from 
audiologists with an audiology group (R.H., B.S., and R.S., 
M.S.) indicate that have seen the Veteran over many years; 
and a record submitted in support appears to reflect that the 
Veteran has been seen (and fitted for hearings aids) since 
1992.  Complete clinical records of the evaluations by the 
audiologists are likely to contain probative evidence in the 
matters at hand (as they would include the earliest 
identified and available clinical records of the Veteran's 
evaluation and treatment for the disabilities at issue).  
Accordingly, complete clinical records must be secured from 
the audiology group.

Furthermore, there appears to be some question in the record 
regarding the extent of the Veteran's postservice 
occupational noise exposure (if any); it is indicated that he 
was a civil engineer (which would suggest some on-site noise 
exposure) and also that his duties consisted of desk work 
(with no noise exposure).  Clarification in this  matter is 
likewise necessary. 

Finally, in addition to hearing loss and tinnitus, the 
Veteran also seeks service connection for vertigo/dizziness, 
and alleges that such symptoms are related to his hearing 
loss.  The medical records in the claims file do not show a 
diagnosis of a vestibular disorder (underling pathology for 
the complaints of dizziness); however, the symptom of 
dizziness is capable of lay observation.  Clarification as to 
whether the Veteran's has a disability manifested by 
dizziness, and whether any such disability is related to his 
service is necessary.  

The Veteran is advised that under 38 C.F.R. § 3.158 when 
evidence requested in connection with an original claim is 
not furnished within one year of the request, the claim will 
be considered abandoned. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for hearing 
loss, tinnitus, and/or dizziness, records 
of which are not already associated with 
his claims file (and have not been sought 
and determined unavailable), and to 
provide any releases necessary for VA to 
secure records of such treatment or 
evaluation.   He must specifically provide 
releases for complete evaluation and 
treatment records from audiologists R.H. 
and R.S.  The RO should obtain for the 
record copies of the complete records of 
all evaluation and treatment from the 
identified sources. 

The RO should also ask the Veteran to 
provide a listing of his employment 
history since his separation from service 
(i.e., a chronological listing of all 
employers and indication of his duties at 
each place of employment).  He should 
further indicate whether  he underwent 
hearing evaluation at any place of 
employment (and if so provide 
authorization for release of the report of 
such evaluation).  The RO should arrange 
for any appropriate development for 
records of any such hearing evaluations, 
and if indicated by any responses to 
reconcile the evidence regarding the 
extent of postservice noise exposure.  

2.  The RO should then arrange for the 
Veteran to be examined by an 
otolaryngologist to determine the likely 
etiology of his hearing loss and tinnitus, 
and whether he has a chronic disability 
manifested by dizziness (and if so, the 
nature and likely etiology of such 
disability).  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the record and examination 
the examiner should provide opinions 
responding to the following:

(a) What is the likely etiology for the 
Veteran's hearing loss and tinnitus?  Is 
it at least as likely as not (1 50 percent 
or better probability) that such 
disabilities are related to his active 
service/exposure to noise trauma therein?   

(b) Does the Veteran have a chronic 
disability manifested by dizziness?  If 
so, what is the nature (diagnosis) and 
likely etiology of such disability 
(specifically, is it at least as likely as 
not that any such disability is related to 
the Veteran's service or was caused or 
aggravated by hearing loss or tinnitus 
that is/are related to the Veteran's 
service?  

The examiner explain the rationale for all 
opinions (and is requested to comment on 
the private and VA audiologists' opinions 
regarding a nexus between the claimed 
disabilities and the Veteran's service 
that are already in the record).   

3.  The RO should ensure that all 
development sought is completed, then 
review the record and readjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
